CULLEN, J.
This is an appeal from a judgment of the county court which reversed a judgment for the plaintiff in summary proceedings to recover demised premises. We think that' the lease included the 8th day of April, and terminated at the expiration of the 7th day of April the next" year. The weight of authority in this state includes the day of the date of a lease in the demised prem*605ises, unless the instrument showed a contrary intention, or custom a different usage, though it must be confessed that there is no very clear adjudication on the question. Wilcox v. Wood, 9 Wend. 346; Deyo v. Bleakley, 24 Barb. 9; People v. Robertson, 39 Barb. 9. In Mack v. Burt, 5 Hun, 28, the lessee was to have possession “from and after May 1st.” This expression unquestionably excluded the 1st of May, but it is not an authority for this case. The lease gave the tenants a right of renewal. But the lease was made to two tenants, and the partnership between them had been dissolved pridr to the expiration of the original term. It appears that Whitman alone remained in possession. He could not renew the lease without the consent of his cotenant, and the landlord was not bound to renew the lease to him alone. James v. Pope, 19 N. Y. 324. On tire conceded facts, therefore, we think that the plaintiff was entitled to recover. The judgment of the county court should be reversed, and that of the justice affirmed, with costs. All concur.